DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 1/19/2021. As directed by the amendment, claims 1, 34, and 40 were amended, claims 2, 8-33, 36, 38-39, and 45-46 were cancelled and no new claims were added. Thus, claims 1, 3-7, 34-35, 37, 40-44, and 47-49 are presently pending in this application.   

Claim Objections
Claims 1 and 34 are objected to because of the following informalities:  
In Claim 1, line 11, the term “amination” is suggested to be changed to --animation-- in order to fix typographical error. 
In Claim 34, line 14, the term “amination” is suggested to be changed to --animation-- in order to fix typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 34-35, 37, 43-44 and 47-49 are rejected as being unpatentable over 35 U.S.C. 103 as obvious over Skidmore (2011/0154241) in view of Grohman (2010/0107076), Declerck (2014/0282181) and Graboi (2014/0251328).
Regarding claim 1, Skidmore discloses a breathing assistance apparatus (device (200) shown in fig. 2 and alarm screens shown in figs. 3-6, paragraph 0025) comprising: an operating mode portion (212, fig. 2) configured to provide a respiratory support of a 
If there is any doubt that the alarm screen of Skidmore is a dedicated alarm screen, and wherein in response to multiple alarms being activated, the dedicated alarm 
Grohman teaches an alarm interface, wherein the alarm screen is a dedicated alarm screen, and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display an activated alarm with a highest severity level until the alarm with the highest severity has been addressed, and before an alarm of the next highest severity level is displayed (see paragraph 0119, Grohman discloses that the alerts screen 452 is displayed as a popup alert at the time when another alert occurs, the dashboard 350 continues to display the current alert screen 452, when a current alert has been addressed, the dashboard then overwrites the screen with the newest alert, and if multiple alerts exist simultaneously, the dashboard 350 displays each order of occurrence based on a time stamp, relatively, to the system, what being shown is more severe than the next alert). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of Skidmore to be a dedicated alarm screen and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display an activated alarm with a highest severity level until the alarm with the highest severity has been addressed, and before an alarm of the next highest severity level is displayed as taught by Grohman for the purpose of providing an alternative illustration of alarm screen on the display that can easily capture the attention of the user. 

Declerck discloses that multiple alarms can be ordered based on severity (paragraph 0035, the order of the alarm displayed is based on priority of the alarm, however, if multiple high priority alarm exist, then it is displayed based on which high priority alarm came first).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of the modified Skidmore to order the alarm based on severity as taught by Declerck for the purpose of providing safety to the patient and operation of the device by allowing the most severed alarm to be displayed first. 
The modified Skidmore discloses that the dedicate alarm screen is configured to display an alarm related to a component of the breathing assistance apparatus and highlight a cause of the alarm (see the rejection above, in paragraph 0063 of Skidmore, Skidmore discloses an alarm for indicating circuit disconnection, to provide an alarm that indicate a circuit disconnection, the cause of the alarm is highlighted, since the alarm indicate that cause is circuit disconnect), but the modified Skidmore fails to disclose that the dedicated alarm screen is configured to display an animation of the 
However, Graboi discloses that an alarm screen is configured to display an animation of the alarm, wherein the alarm is related to the component of a breathing assistance apparatus and highlight a cause of the alarm (see paragraph 0062, Graboi discloses that the disconnection status (alarm) may be marked with icons, symbols or and/or animation for showing that a necessary hose 131 is disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have the alarm of the modified Skidmore to be in the form of an animation as taught by Graboi to provide a well-known alternative means of communicating information pertaining to an alarm to the user and for the purpose of clearly communicating the alarm to the user by making it easier for the patient/clinician to understand the alarm thereby improving patient’s safety.
After the modification, the modified Skidmore would have a dedicated alarm screen that would show an animation of the alarm related to the component of the breathing assistance apparatus and the animation would highlight the circuit disconnect, which is a cause of the alarm. 
	Regarding claim 6, Skidmore discloses that the dedicated alarm screen is configured to illustrate information needed to remedy the alarm (see 406 in fig. 4 of Skidmore, see paragraph 0060, Skidmore discloses that the expanded alarm tab 402 may also provide clinician with possible solutions 406 that may de-elevate the alarm level associated with an alarm event 304A, and as stated in the rejection to claim 1, if in 
	Regarding claim 7, the modified Skidmore discloses that in response to the multiple alarms being addressed, the display is configured to return to the current screen (see paragraph 0052 of Skidmore, Skidmore discloses that if the patient’s condition improve, the alarm level would disappear entirely, and as shown in fig. 3, if the current screen have no alarm, and an alarm 304A is activated, it would be shown as the alarm tab as shown in fig. 3, therefore, if the alarm condition is remedied or addressed, the tab 304A would disappear, and the screen would go back to the screen that does not contain tab 304A, wherein the screen that does not contain tab 304A is considered as the current screen, alternatively the alarm screen can be considered as 402 in fig. 4, which can be maximized and minimized, wherein fig. 3 shows the minimized tab 402 screen (current screen), and fig. 4 shows the maximized tab 402 (alarm screen), wherein when minimized the graph under the tab would be shown in fig. 3, see paragraphs 0057 and 0059-0060 of Skidmore).  
Regarding claim 35, the modified Skidmore discloses that the dedicated alarm screen is dedicated to present the alarm to the user so as to draw the user’s focus to an issue causing the alarm (see fig. 3 of Skidmore, alarm tabs 302A-D is displayed on the screen, and that each of the alarm tabs can be shown with an alarm level such as “high” or “!!!”, wherein each alarm tabs contains a short description of the issue causing the alarm, such as “high inspiratory pressure”, therefore, the alarm screen is dedicated to present the alarm to the user so as to draw the user’s focus to an issue causing the alarm, see paragraphs 0045 and 0047 of Skidmore, and as stated in the rejection to 
	Regarding claim 37, the modified Skidmore discloses that in response to multiple alarms are activated, the multiple alarms are configured to be prioritized based on a predetermined modal importance (see fig. 3, as shown, the alarms 302A-D are ranked using exclamation marks, based on importance, see paragraphs 0037-0038 and 0047 of Skidmore). 
Regarding claim 43, the modified Skidmore discloses that the display is configured to display an indicator prior to changing from the current screen to the alarm screen (wherein the alarm screen is redefined to be the screen comprising the alarm tabs 302A-D and the expanded alarm tab 402, see fig. 4 and paragraphs 0057-0060, and the indicator is defined as the alarm tab 302A of Skidmore).
	Regarding claim 44, the modified Skidmore discloses selecting or activating the indicator is configured to bring up a warning screen configured to display information on how to resolve a warning condition (see rejection to claim 43 above, the tab 302A is redefined to be the indicator, and the alarm screen is defined as the screen comprising the expanded alarm tab 402 and the tab 302A, wherein the expanded alarm tab 402 comprises a warning screen “CHECK PATIENT, CIRCUIT, AND ET TUBE”, by asking the clinician to check patient, circuit, and ET tube the information is telling the clinician how to resolve a warning condition, see paragraph 0060 of Skidmore). 
Regarding claim 34, Skidmore discloses a breathing assistance apparatus (device (200) shown in fig. 2, paragraph 0025) that provides respiratory support to a patient, the breathing assistance apparatus comprising: a breathing assistance portion 
If there is any doubt that the alarm screen of Skidmore is a dedicated alarm screen, and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display an activated alarm with a highest severity level until the alarm with the highest severity level has been addressed, and before an alarm of the next highest severity level is displayed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of Skidmore to be a dedicated alarm screen and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display an activated alarm with a highest severity level until the alarm with the highest severity has been addressed, and before an alarm of the next highest severity level is displayed as taught by Grohman for the purpose of providing an alternative illustration of alarm screen on the display that can easily capture the attention of the user. 
Grohman discloses that the ordering of the dedicated alarms is based on time, however, since the user would have to address the alarm shown first before the next one is shown, relatively speaking, the alarm being shown has a higher severity than the 
Declerck discloses that multiple alarms can be ordered based on severity (paragraph 0035, the order of the alarm displayed is based on priority of the alarm, however, if multiple high priority alarm exist, then it is displayed based on which high priority alarm came first).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of the modified Skidmore to order the alarm based on severity as taught by Declerck for the purpose of providing safety to the patient and operation of the device by allowing the most severed alarm to be displayed first. 
The modified Skidmore discloses that the dedicate alarm screen is configured to display an alarm related to a component of the breathing assistance apparatus and highlight a cause of the alarm (see the rejection above, in paragraph 0063 of Skidmore, Skidmore discloses an alarm for indicating circuit disconnection, to provide an alarm that indicate a circuit disconnection, the cause of the alarm is highlighted, since the alarm indicate that cause is circuit disconnect), but the modified Skidmore fails to disclose that the dedicated alarm screen is configured to display an animation of the alarm related to the component of the breathing assistance apparatus and highlight a cause of the alarm. 
However, Graboi discloses that an alarm screen is configured to display an animation of the alarm, wherein the alarm is related to the component of a breathing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have the alarm of the modified Skidmore to be in the form of an animation as taught by Graboi to provide a well-known alternative means of communicating information pertaining to an alarm to the user and for the purpose of clearly communicating the alarm to the user by making it easier for the patient/clinician to understand the alarm thereby improving patient’s safety.
After the modification, the modified Skidmore would have a dedicated alarm screen that would show an animation of the alarm related to the component of the breathing assistance apparatus and the animation would highlight the circuit disconnect, which is a cause of the alarm. 
	Regarding claim 47, the modified Skidmore discloses that the level of detail in the one or more dedicated alarm screens comprises step to address conditions causing the alarm as determined by the breathing assistance apparatus (see fig. 3 and paragraph 0060, Skidmore discloses expanded alarm tab 402 that is selectable from the tab 302A, and comprises an instruction 406 on how to address the conditions causing the alarm, see “CHECK PATIENT, CIRCUIT, AND ET TUBE” in fig. 4, and as stated in the rejection to claim 34, if in doubt that the alarm screen is dedicated, each of the alarm screen is modified with Grohman to become a dedicated alarm screen). 

	Regarding claim 49, the modified Skidmore discloses that the level of detail comprises one or more operations to be performed using settings of the breathing assistance apparatus (see paragraph 0061 of Skidmore, Skidmore discloses that the hyperlink 408 in the level of detail in the expanded tab 402 is selectable, wherein the hyperlink 408 allows the clinician to “jump” to the alarm setup window 500). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Grohman (2010,0107076), Declerck (2014/0282181) and Graboi (2014/0251328) as applied to claim 1 and further in view of Bathe (2012/0240927). 
Regarding claim 3, the modified Skidmore discloses an icon shown when an alarm is activated, and further discloses that a sound can be played when an alarm status is changing (paragraph 0052 of Skidmore), but fails to specifically disclose a speaker configured to be activated when the alarm is activated. 
However, Bathe teaches a breathing assistance apparatus (10, fig. 1) comprising: a speaker configured to be activated when the alarm is activated (see paragraph 0057, Bathe discloses that the alarm may be audible and emitted through the speaker and a visual alarm displayed on the display). 
. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Grohman (2010/0107076), Declerck (2014/0282181), Graboi (2014/0251328) and Bathe (2012/0240927) as applied to claim 3 above, and further in view of Weinstein (2010/0024816). 
Regarding claim 4, the modified Skidmore discloses a speaker for causing an alarm and an alarm screen, but fails to disclose an alarm mute button display on an alarm screen, wherein, in response to being activated by the user, the alarm mute button display is configured to silence the speaker for a predetermined period of time.
However, Weinstein teaches an alarm mute button display on an alarm screen, wherein, if activated by the user, the alarm mute button display is configured to silence a sound generator for a predetermined period of time (see paragraph 0060, Weinstein discloses an alarm having a sound, and further discloses in paragraph 0071 that the display 604 include touch controls that allow the alarm to be silence, see fig. 8 for the alarm silence button, furthermore, since the alarm is silence with the touch of a button on the touch screen, it is inherent that the silent time set is a predetermined time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have the alarm mute button display on an alarm . 
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Grohman (2010/0107076), Declerck (2014/0282181), Graboi (2014/0251328), Bathe (2012/0240927) and Weinstein (2010/0024816) as applied to claim 4 above, and further in view of Hickle (2004/0034287). 
Regarding claim 5, the modified Skidmore discloses an alarm mute button display on the alarm screen, but fails to disclose that the alarm mute button display, in response to being activated by the user whilst the speaker is silenced, is configured to activate the speaker. 
However, Hickle teaches an alarm button, if activated by the user whilst the alarm is silenced, is configured to activate the alarm (paragraph 0034, Hickle discloses that the user 13 may depress mute key 63 to mute alarms, and depress mute key 63 a second time to unmute the alarms, mute and unmute a type of alarm would mean that the alarm would emit a sound, where the sound can be mute and unmute).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm button of the modified Skidmore to activate the alarm when the alarm button is activated by the user whilst the alarm is silence as taught by Hickle for the purpose of providing additional flexibility and controllability to the patient/clinician by giving the option to mute the alarm and unmute the alarm. 
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Grohman (2010/0107076), Declerck (2014/0282181) and Graboi (2014/0251328) as applied to claim 6 above, and further in view of Westenskow (2006/0111749). 
Regarding claim 40, the modified Skidmore discloses a visual description instruction of how to remedy the issue that caused the alarm to be activated (see fig. 4 of Skidmore and window 406, visual instruction on “check patient, circuit, and ET tube”, paragraph 0060), but fails to disclose that the visual description of the alarm comprises an animation.
However, Westenskow disclose that visual description instruction can include animation (see paragraph 0073, Westenskow discloses that the instructions can be communicated visually, in the form of graphic images or animations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of Skidmore to have the visual description instruction of the modified Skidmore to be in the form of an animation as taught by Westenskow for the purpose of clearly communicating the instruction to the user thereby improving patient’s safety. 
The modified Skidmore discloses that the information needed to remedy the alarm comprises an animation (see instruction 406 of Skidmore and paragraph 0073 of Westenskow, after modification with Westenskow, the instruction to check patient, circuit, and ET tube of Skidmore would be communicated through an animation).

Regarding claim 41, the modified Skidmore discloses that the information needed to remedy the alarm further comprises at least one highlighted portion in an image of the breathing assistance apparatus (wherein the information needed to remedy the alarm is further defined as the color and text of the tabs 302A-D of Skidmore, and as shown in fig. 3 of Skidmore, the image shown on the screen comprises alarm tabs 302A-D, wherein the text and color of each tabs is considered as a highlighted portion of the image being display, furthermore, since the image is part of the breathing assistance apparatus, the image is considered as an image of the breathing assistance apparatus, see paragraph 0047 of Skidmore). 
Regarding claim 42, the modified Skidmore discloses that the at least one highlighted information comprises a visually distinct color (see paragraph 0047 of Skidmore, Skidmore discloses that the user interface might also color the tabs differently based on the alarm levels, therefore, each color on the tab is considered as a visually distinct color). 

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
The applicant on page 7, lines 5-25 of the remarks argues that it would not have been obvious to combine Skidmore with Grohman because a person skilled in the art In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Skidmore discloses a plurality of alarms being configured in tabs, which can be considered as dedicated alarm screens, however, if in doubt, Grohman was brought to show that the concept of single alarm popping up on a display to gain the user’s attention is known within the ventilation art, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of Skidmore to be a dedicated alarm screen and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display an activated alarm with a highest severity level until the alarm with the highest severity has been addressed, and before an alarm of the next highest 
The applicant on page 7, lines 26-31 of the remarks argues that admitting that Grohman discloses the ordering of the alarms “based on time,” the Office Action tries to rely on Declerck to disclose “that multiple alarms can be ordered based on severity.” The office action’s reasoning for further modifying Skidmore and Grohman in view of Declerck is “for the purpose of providing safety to the patient and operation of the device by allowing the most severe alarm to be display first.” However, this reasoning has not been shown to be taught in the cited references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, after the modification with Grohman, there would be a plurality of alarms and relatively, the alarms are prioritized based on severity (see the rejection above), however, if there is any doubt that the alarm shown by Grohman is the highest severity and the next one in the queue is the next highest severity level, Declerck discloses that multiple alarms can be ordered based on severity (paragraph 0035, the order of the alarm displayed is based on priority of the alarm, however, if multiple high priority alarm exist, then it is displayed based on which high priority alarm came first), one having ordinary skill in the art can easily recognize that by showing the highest priority alarm first, the safety of the patient and/or operation of the device would be increased, since the most severe alarm would pose the most danger to the patient and/or machine. Furthermore, the reference Skidmore discloses the prioritization of the severity of the alarms (see paragraph 0048, Skidmore discloses that the alarm tabs 302A-D are stacked on top of one another in a hierarchical structure based on the ranking of the alarm events 304A-D displayed by the alarm tab 302A-D, the ranking is derived from alarm level and parameter priority level). Therefore, the rejection still stands. 
The applicant on page 8, lines 1-5 of the remarks argues that in light of the cited art’s deficiencies and lack of motivation set forth above, it appears that the only motivation for combining the references is necessarily the claims and teachings of the present application. This is improper hindsight because it impermissibly molds the various elements taught in the cited references into something that attempts to cover  in the knowledge generally available to one of ordinary skill in the art. Since the applicant fails to disclose how one ordinary skill in the art would not find it obvious with the knowledge generally available to one of ordinary skill in the art. The rejection still stands. Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant in page 8, lines 9-30 of the remarks argues that the reference Grohman is non-analogous art and cannot be combined with Skidmore, Grohman is not from the same field of endeavor, Grohman teaches a system and methods of use of an HVAC graphical interface. Grohman is not reasonably pertinent to the problem faced by the inventor of creating a breathing assistance apparatus. For example, as acknowledged by the Office action, at p. 7, “the dashboard 350 displays each order of [alarm] occurrence based on a time stamp” rather than displaying the alarm of “a In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference Grohman discloses an apparatus for use in a ventilation device and also an alarm interface for a ventilation device, which is in the field of the applicant’s endeavor or reasonably pertinent to the particular problem with which the applicant was concerned. Therefore, the rejection still stands.
The arguments to the newly added claim limitations in claims 1, 3-7, 34-35, 37, 40-44, and 47-49 have been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez (2011/0259333) is cited to show an alarm comprising an animation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785